Title: From Alexander Hamilton to Lieutenant Colonel John Brooks, [10 September 1779]
From: Hamilton, Alexander
To: Brooks, John


[West Point, September 10, 1779]
Dr. Sir,
I send you merely by way of information the copy of a letter, of the 25th. of August, which I yesterday received from Mr. Dana. I have only to request that you will be good enough to inform me of the names of all the gentlemen that composed the company before which I had the honor of being exhibited on the occasion in question.
I am D Sir   Your friend & servant
Alex Hamilton
Hd. Qrs. Sepr. 10. 79
Col Brooks

